Case 1:20-cv-03791-JEB Document 22-12 Filed 02/05/21 Page 1of5

Exhibit U
Case 1:20-cv-03791-JEB Document 22-12 Filed 02/05/21 Page 2 of 5

AFFIDAVIT OF DUE DILIGENCE

 

State of Wisconsin County of United States District Court

Case Number: 20-CV-03791-JEB

Plaintiff:
Wisconsin Voters Alliance, et al

V5.

Defendant:
Vice President Michael Richard Pence, et al

Recelved by Twin City Process Service LLC to be served on Speaker Robin Vos, Wisconsin State Assembly, 960 Rock
Ridge Rd., Burlington, WI 53405,

|, Gregory Kowal, being duly sworn, depose and say that on the 4th day of January, 2021 at 4:43 pm, I:

NON-SERVED: After due search, careful inquiry and diligent attempts | was unable to serve the Summonses;Complaint;
Civil Cover Sheet: Motion for Preliminary Injunction; Notice of Hearing; Memorandum of Law In Support of Motion
for Preliminary Injunction; Declaration of Erick G. Kaardal; Second Declaration of Erick G, Kaardal; Proposed Order
for the reason that | falled to find subject because of the following:

Additional Information pertaining to this Service:

42/30/2020 2:50 pm Attempted service at 980 Rock Ridge Rd., Burlington, WI 63105, no answer at door, left a note.

1/2/2021 11:52 am Attempted service at 980 Rock Ridge Rd., Burlington, WI 63105, no answer at door, no vehicles on
driveway, note Is gone.

4/4/2021 4:43 pm Attempted service at 960 Rock Ridge Rd., Burlington, WI 53106, no answer at door, no change from
previous attempt

Called 608-266-9171 the morning of 12/28/20, at 2:40PM on 12/28/20 and on 12/30/20 and gol voice-mail, got no response.

{ certify that | am an adult over the age of 18, | am a resident of the State of Wisconsin, and | have no Interest in the above
action. | also cerlify that at the time of said service, | endorsed upon the copy so served, the date upon which the same was
served, the time, place, manner of service and upon whom service was made and signed my name thereto.

NA “My,

   
 
 

 

wo Gregory Kowal uf Fr
Subscribed/a ay Process Server
January, a
me.

Twin City Process Service LLC
5416 Jefferson Ct.

St. Paul, MN 65110

(651) 251-8078

   
 

 

NOTARY PUBLIC "@»

STATE OF WISCONS nul 9
MY COMMISSION EXPIRES: Our Job Serlal Number: GWK-2020008547

Copyright © 1992-2021 Dalabase Services, Ino, - Process Server's Toolbox VB. fo
‘Case 1:20-cv-03791-JEB Document 22-12 Filed 02/05/21 Page 3 of 5.

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No, 20-cv-03791JEB

PROOF OF SERVICE |
(this section should not be filed with the court unless required by Fed. R. Cw. P. 4 ())

This summons for (name of individual and title, if any) Arizona House Speaker Russell Bowers. |
_ Was repeived a me on (date) 12/23/2020

 

a L FApaecoally scrved the summions on the individual at fla)

‘on (date) : wes Ee:

 

 

: 5 1 lef the summons at the individual s residence or usual place of abode with (nak
2 , a person of suitable age and discretion who resides: there,

 

 

 

 

 

on (date) . __, and mailed a copy to the individual's last known address; or .
C3 I served the summons on (name af individual) , who is
Pa % law to accept service of process on behalf of (name af organization .
3 on (date) or
é é L returned the summons unexecuted because Servioe cancelled by the client be, ee
3 Other (specif):
My feesareS -s-s—i‘<‘«ét*é or travel and S for services, for a total of $

[declare under penalty of perjury that this information is true. -

Date:....., 04/14/2021. its WW, = oe
Se en wel feu eee
| journe #MC-5585

Printed name and title

 

1783 E. Broadway Rd. #302
Tempe, AZ 88282.
480 736 1262

- Server's address

Additional inoeehation ogni attempted service, etc: fos
Service attempted 3:56p AZ Attorney General 12/23 2005 N. Central Ave., Phoenix, AZ 85008.
Service attempted 4:15p 12/23 AZ Department of Administration 100 N. 15tfh Ave. Phoenix, AZ 85007.
Service attempted 4:45p 12/23. AZ Capitol, nobody from AZ Hause was in office.
Service attempted 9:40a 12/24 AZ Capitol, AZ House was closed. No answer at Speaker Bowers Office.
* Service attempted 5p 1/5 8831 E.Quill St, Mesa, AZ 85207; service subsquently cancelled by client.
Chief of Staff or General Counsel were present.

-. Case 1:20-cv-03791-JEB Document 22-12 Filed o2/05/21 Page 4 of 5 3

United States District Court
District of Columbia —

"Wisconsin Voters Alliance, et al., . ar es
SE eae mae Ae Court File No. a
 Plaintiff(s), | _ 20-CV-03791 EB

ce eS AFFIDAVIT OF SERVICE

Vice President Michael Richard Pence in his
Official Capacity as President of the
United States Senate, et al.,

- Defendant(s).
State of Arizona
County of Maricopa »
‘ (County Affidavit signed in).

- Jeff Bourne, Being duly sworn, on oath says: that on the Twenty Third day of
December, 2020 he received the following: : Summons; Complaint; Civil Cover

_ Sheet; Motion for Preliminary Injunction; Notice of Hearing; . Memorandum of Law

In Support of Motion for Preliminary Injunction; Declaration of Erick G. Kaardal; 3

Second Declaration of Erick G. Kaardal: Proposed Order; for House Speaker Russell

Bowers of Arizona, in his official capacity. Se ia ;

Service was attempted at Arizona Attorney General's Office at 3: 50pm on se
December 23, 2020 at 2005 N. Central Ave., Phoenix AZ 85004; the clerk said she
could only accept on behalf of the State. a ees ee

Service was attempted at Arizona Department of Administration at 4:20pm on
December 23; the Service of Process Clerk said she could only accept on behalf of
the DOA. er ae het ee sige oy 25

Service was attempted at the Arizona State Capitol at 4:40pm on December 23,
2020 at 1700 W. Washington St., Phoenix, AZ 85007 ; Neither the Speaker nor the

Service was attempted at 8831 E. Quill St., Mesa, AZ 85207 at 5:00p 1/5; service
was concurrently: canceled by the client. ue ae
» -Case 1:20-cv-03791-JEB Document 22-12 Filed.02/05/21 Page 5.0f'5

"Subscribed and Sworn ti # Before Me this

 

——

 

 

 

 

Notary Public

Twin City Process Service; Lie. i
5416 Jefferson Court ~
St, Paul, MN, 55110
651-251-8078 re
